Citation Nr: 1435404	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-38 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to March 28, 2008 for the assignment of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to November 1982.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which awarded a TDIU, effective March 28, 2008.  The Veteran disagreed with the effective date assigned for the TDIU.  Subsequently, the RO issued another rating decision in December 2009 denying an effective date earlier than March 28, 2008 for the award of a TDIU.  

In March 2013, the Veteran testified before the undersigned Veterans Law Judge regarding the merits of his claim.  A copy of the hearing transcript is associated with the claims folder.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claim on appeal.  These records have been reviewed and considered by the Board.


FINDINGS OF FACT

1.  The Veteran's claim for a TDIU was initially denied in a March 2007 rating decision.  The Veteran was notified of that decision, but did not file an appeal or submit new and material evidence prior to the expiration of the appeal period.  Therefore, the decision became final.

2.  The Veteran again filed a claim for entitlement to a TDIU on September 29, 2008.    

3.  During the year prior to September 29, 2008, the RO construed a March 28, 2008 VA letter as an informal claim of entitlement to TDIU; there is no probative evidence between the March 2007 rating decision and the March 28, 2008 informal claim that showed the Veteran was unemployable due to service connected disabilities.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 28, 2008 for the assignment of a TDIU have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in October 2008 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  This letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's medical records, and provided him with an examination in November 2008.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

As already indicated, in March 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issue on appeal and solicited information regarding his unemployability due to his service-connected disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Additionally, the hearing discussion did not reveal any additional evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

II. Legal Criteria

The Board notes that the Veteran seeks an earlier effective date prior to March 28, 2008 for the award of a TDIU.  The RO initially denied the Veteran's claim of entitlement to a TDIU in a decision dated March 2007.  He did not submit an appeal of the denial of this claim. 

Additionally, after the March 2007 denial of entitlement to a TDIU, the Veteran was afforded a September 27, 2007 VA examination.  The examiner noted the effects of the Veteran's psychiatric symptoms on his employment functioning.  Specifically, the examiner noted that the Veteran's mental disorder did interfere with his employment.  His depressive and hypomanic symptoms, particularly his irritability and his anxiety symptoms, were all getting in the way of his working with other people.  He had a very difficult time taking direction from his supervisors and often felt that he knew the best way to do things and that people were thwarting him.  In his conclusion, the examiner noted that the Veteran was unemployed.  As set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  However, while the September 2007 VA examination report qualifies as new evidence, it is not material evidence because the Veteran was again contending his psychiatric condition was causing him to be unemployable.  The VA examiner merely stated that the Veteran's psychiatric problems impacted his employment functioning.  The VA examiner stated in his conclusion that the Veteran was unemployed, which was a fact known at the prior March 2007 denial.  The VA examiner did not determine that the Veteran was unable to secure and maintain substantially gainful employment due to his service-connected disabilities.  Therefore, because the Veteran did not appeal the March 2007 decision or submit new and material evidence prior to the expiration of the appeal period, the March 2007 decision is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. §§ 3.156(b), 20.1103.  

Subsequently, the Veteran filed another claim for entitlement to a TDIU on September 29, 2008.  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  Therefore, the Veteran is entitled to a TDIU prior to September 29, 2008, if it is factually ascertainable that he met the criteria for a TDIU sometime between September 29, 2007 and September 29, 2008, or that it is shown that an informal claim was filed prior to September 29, 2008.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, No. 2009-7104 (Fed. Cir. May 20, 2010).   

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 (2000). 

The Board has thoroughly reviewed the evidence dated between the March 2007 final rating decision and the September 2008 claim for TDIU.  The RO determined that the evidence established a basis to award a TDIU on March 28, 2008, the date of a VA physician's note which the RO construed as an informal claim.  The evidence does not persuasively establish a basis to award a TDIU prior to March 28, 2008.  The evidence of record during this time frame consists of VA treatment records.  For example, in a December 2007 addiction psychiatry note, the Veteran attributed his difficulty keeping a job to the fear of "losing it" at the wrong time.  An additional December 2007 VA treatment record noted that the Veteran reported that he loses all jobs he gets, which he attributed to psychological causes.  This evidence is cumulative and redundant of evidence dated prior to the March 2007 rating decision, which showed that it was the Veteran's contention that he was unemployable in part due to his psychiatric problems.  See, e.g., Veteran's statements dated in July 2006 and December 2006.  Although the Veteran again reported that he believed that his psychiatric symptoms caused his unemployability, as a layperson with no demonstrated medical training or experience, he is not competent to give a medical opinion on the complex medical question of whether his service-connected disabilities have rendered him unemployable.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to speak as to diagnosis or etiology except in limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg).  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  This evidence is not persuasive evidence that it became factually ascertainable that the Veteran was rendered unemployable by reason of service connected disabilities during this period.  Thus, there is no probative evidence for the period between the March 2007 final rating decision and the March 28, 2008 informal claim that shows that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.          

Thus, entitlement to an effective date earlier than March 28, 2008 for the award of TDIU is not warranted.  As the preponderance of the evidence is against the claim, the claim of an earlier effective date for the award of a TDIU must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to an effective date prior to March 28, 2008 for the assignment of a TDIU is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


